AO 245B (CASDRev. 02/18) Judgment in a Criminal Case                                                                    FILED
                                                                                                                        NOV 05 2018
                                       UNITED STATES DISTRICT COU~T
                                            SOUTHERN DISTRICT OF CALIFORNIA                                    SOUT%~ UDI·ss~TRlCT~TCOURT
                                                                                                               BY          I.......   vr   CALIFORNIA
               UNITED STATES OF AMERICA                                      JUDGMENT IN A C :IIVII L'iftL                   "Tel              OEPUTY

                                  V.                                         (For Offenses Committed On or After November I, 1987)
             JOSE ALVARO AGUTRRE-RUIZ (I)
                                                                                Case Number:         3:l8-CR-03296-GPC

                                                                             Michael Stephen Berg
                                                                             Defendant's Attorney
REGISTRATION NO.                  71224-298


THE DEFENDANT: 

IZl   pleaded guilty to count(s)            1 of the Information. 

      was found guilty on count(s) 
       -----------------------------------------------------------
      after a plea of not guilty 


Accordingly, the defendant is    a~judged   guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                Count
      8:1326{A),(B) Removed Alien Found In The United States (Felony)                                      1




     The defendant is sentenced as provided in pages 2 through                         2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                                         dismissed on the motion of the United States.

IZl    Assessment: $100.00 - Waived


       JVTA Assessment*: $

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl Fine waived                  D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notifY the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shaH notifY the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             November 2. 2018



                                                                             HON. GONZALO P. CURIEL'
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                        3: 18-CR-03296-GPC 

AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                JOSE ALVARO AGUIRRE-RUIZ (1)                                             Judgment - Page 2 of2
CASE NUMBER:              3: 18-CR-03296-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 6 months as to count 1.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b). 

 D     The court makes the following recommendations to the Bureau of Prisons: 





 D     The defendant is remanded to the custody of the United States Marshal. 


 D     The defendant shall surrender to the United States Marshal for this district:
             at
                  ----------------- A.M.                      on
             as notified by the United States MarshaL

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
             on or before
             as notified by the United States MarshaL
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

                                                                         to
       Defendant delivered on
                                --------------------------                    ------------------------------
at                                        , with a certified copy of this judgment.
     ------------------------


                                                                 UNITED STATES MARSHAL 




                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                 3: 18-CR-03296-GPC
